Title: From George Washington to Benjamin Tallmadge, 25 March 1783
From: Washington, George
To: Tallmadge, Benjamin


                        
                            sir
                            Head Quarters 25th Mar. 1783
                        
                        It is more than probable that the Orders to Sir Guy Carleton by the last Packet, are decisive as to the
                            Evacuation or holding N. York.
                        As it is important to our Operations to have as early knowledge of this Determination as possible—and having
                            great Dipendance on your Channel of Intelligence, I am anxious to have you exert your most diligint Endeavours, to obtain
                            all the Information you can, of what is passing in N. York since the Arrival of the Packet—What is the Genl Rumour—what
                            their Movements or Operations—the State & No. of their Transports, and Ships of War—What the Number, State & Situation
                            of their Troops—whether any Embarkation is meditated, & to what part, if any. And in General, any Information that may be
                            usefull to us in present Circumstances.
                        The present anxious incertitude as to a general Pacification, renders our watchfull Observations of more
                            importance than common; that we may if possible be able to penetrate the Designs of our Enemy. If another Campaign is to
                            be expected, the sooner we are ascertained of its Necessity the Better—that our preparations may be prosecuted with
                            Vigor.
                        The more frequent & the more particular your Communications are, the more agreeable will they prove. I am
                            &c.
                        
                            G.W.
                        
                    